 124DECISION-S- OF JtATIONAL- LABOR RELATIONS -BOARDDistributing Co.;Michigan Catholic Co.; and Reliable MailingService Co. at their plants in Detroit, Michigan, excluding all otheremployees, office and clerical employees, guards, and supervisors asdefined in the Act, and other employees covered by contracts involv-ing work other than specified above.[Text of Direction of Elections omitted from publication.]Dairymen'sLeague Cooperative Association,Inc.and MilkDrivers andDairy Employees Union, Local 584, IBT, Ind.,Petitioner.Case .No. 2-RC-9305. July 23, 1958SUPPLEMENTAL DECISION AND CERTIFICATIONOF REPRESENTATIVESPursuant to a Board Decision and Direction of Election 1 an elec-tion by secret ballot was conducted herein by United States mail,commencing on May 9, 1958, and terminating on May 16, 1958, tinderthe direction and supervision of the Regional Director for the SecondRegion of the National Labor Relations Board among the employeesin the unit found appropriate.The ballots were tallied on May 19,1958, and an official tally of ballots was furnished the parties.Thetally showed that 4 valid ballots were cast of which 3 were cast forthe Petitioner and 1 was cast for the Local 56, International Brother-hood of Firemen, Oilers and Maintenance Mechanics, AFL-CIO, theIntervenor.There were no challenged or void ballots.On May 26,1958, the Intervenor filed timely objections to the election and conductaffecting the results of the election, alleging that: (1) One of thevoters did not himself cast his ballot; and (2) the ballots were countedwith no representative of the Intervenor present because it had notbeen notified of the time and place of the counting of the ballot. Inaccordance with the Rules and Regulations of the Board, the RegionalDirector conducted an investigation of the objections and on June10, 1958, issued and served upon the parties his report on objectionsin which he recommended that the objections be overruled.On June18, 1958, the Intervenor filed timely exceptions to the Regional Direc-tor's report on objections.Pursuant to the provisions of 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Rodgers and Jenkins].As no exception was filed with respect to the Regional Director'srecommendations as to objection 1 we hereby adopt the RegionalDirector's recommendation and overrule the objection-Unpublished.121 NLRB No. 28. ATLANTA PAPER COMPANY125As to objection No. 2: As the Regional Director had decided toconduct the election by mail ballots instead of manually it appearsthat he mailed all parties a letter enclosing an amended notice ofelection, which gave the date the ballots would be opened and counted.The Intervenor concedes that it received the letter but alleges thatthe amended notice was not, as indicated in the letter, enclosed.TheRegional Director reports that his office record indicates that allparties were sent the amended notice.Prior to the election, theIntervenor made no protests or requests for the amended notice andfirst raised the matter in its objections. In view of the foregoing andas all of the employees in the unit cast valid ballots, we find that thealleged failure of the Intervenor to receive a copy of the amendednotice did not affect the voting procedure or prejudice the Intervenorin any manner.Accordingly, in agreement with the Regional Director's recom-mendation we hereby overrule the Intervenor's objection No. 2.As the tally shows that the Petitioner received a majority of thevalid ballots cast, we shall certify the Petitioner as the collective-bargaining representative of the employees in the appropriate unit.[The Board certified Milk Drivers and Dairy Employees Union,Local 584, IBT, Ind., as the collective-bargaining representative ofthe employees in the unit heretofore found appropriate.]AtlantaPaper Company and Mead Atlanta Paper CompanyandTed MooreandInternational Printing Pressmen and Assist-ants' Union of North America,AFL-CIO.Cases Nos. 10-CA-2895 and 10-CA-2938. July 24, 1958DECISION AND ORDEROn February 12, 1958, Trial Examiner Louis Libbin issued hisIntermediate Report in the above consolidated proceeding, findingthat the Respondent had engaged in and was engaging in certainunfair labor practices in violation of Section 8 (a) (1) and (3) of theAct, and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.eral Counsel filed exceptions to the Intermediate Report and briefsin support.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Jenkins, andFanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.121 NLRB No. 25.